Citation Nr: 1024381	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1993 to May 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDING OF FACT

Tinnitus is causally or etiologically related to service.  	


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the Veteran's claim of entitlement to service 
connection for tinnitus, given the favorable grant of service 
connection for the Veteran's claim, any deficiencies as to 
VA's duties to notify and assist are deemed moot and no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 
(1993).

Service Connection 

The Veteran contends that his tinnitus was incurred as a 
result of his active service.  Specifically, the Veteran 
contends his condition is the result of acoustic trauma.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In order to prevail on the 
issue of service connection there must be competent evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  

The Veteran's November 1992 physical induction examination 
and his service treatment records (STRs) are negative for 
complaints, treatment, or a diagnosis of tinnitus.    

Post-service VA outpatient treatment records dated in June 
2006 demonstrate that the Veteran sought treatment for 
ringing in his ears.  

The Veteran underwent a VA audiological examination in April 
2007.  At the time, the Veteran reported that he worked on 
helicopters while in service.  He denied post-service 
occupation noise exposure, indicating that he was employed as 
a quality control specialist.  He further reported 
experiencing constant tinnitus, bilaterally, for 
approximately 15 years.  Following review of the Veteran's 
claims file and examination, the examiner noted the Veteran's 
report of severe constant tinnitus, bilaterally, for the past 
15 years.  The examiner did not provide an opinion as to 
etiology. 

The Veteran underwent another VA audiological examination in 
December 2007.  At the time, he reported that he was a 
helicopter mechanic in service, where he was exposed to 
aircraft noise and machine and gunfire noise.  He further 
reported recreation noise exposure due to hunting.  Upon 
review of the Veteran's claims file and examination, the 
examiner diagnosed the Veteran with moderate, constant 
bilateral tinnitus for 13 years.  The examiner opined, 
however, that since there was no documentation of tinnitus in 
the Veteran's service treatment records, it does not appear 
likely that his tinnitus had its origins in service.  

Upon review of the evidence of record, the Board notes that 
at the April and December 2007 VA examinations the Veteran 
indicated that he has experienced tinnitus for the past 15 
years due to noise exposure in service.  He further credibly 
asserted that he experienced noise exposure in service during 
both of the aforementioned examinations.  He is competent to 
testify as to in-service acoustic trauma, in-service symptoms 
of tinnitus, and post-service continuous symptoms of 
tinnitus, because ringing in the ears is capable of lay 
observation.  Charles v. Principi, 16 Vet. App 370, 374-75 
(2002).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau, 492 F.3d at 1372. 

The medical evidence of record indicates a current diagnosis 
of tinnitus.  See April 2007 and December 2007 VA 
examinations.  The December 2007 examiner opined that the 
Veteran's tinnitus was not related to service because there 
was no documentation in his service treatment records.  The 
Board has determined that the Veteran competent and credible 
in his report that he was exposed to acoustic trauma in 
service, experienced bilateral constant tinnitus in service, 
and has experienced continuous symptoms of tinnitus since 
service.  Service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


